Name: Commission Regulation (EEC) No 1417/89 of 24 May 1989 opening an invitation to tender for the sale of olive-pomace oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 5 . 89 Official Journal of the European Communities No L 141 /23 COMMISSION REGULATION (EEC) No 1417/89 of 24 May 1989 opening an invitation to tender for the sale of olive-pomace oil held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 12 (4) thereof, Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2754/78 (3), provides that olive oil held by the interven ­ tion agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Italian intervention agency has bought in large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3818/85 (*), laid down the conditions for the sale by tender on the Community market of olive oil ; whereas the state of the Italian market in olive oil is at present favourable for the sale of part of the said oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the head office of AIMA, via Palestro 81 , Rome, Italy. A copy of the invitation to tender shall be sent without delay to the Commission. Article 3 The tenders must reach AIMA, via Palestro 81 , Rome, Italy not later than 2 p.m. (local time) on 8 June 1989 . Tenders shall be admissible only if submitted by a natural or legal person who exercises an activity in the olive oil sector and is registered as at 31 December 1988 in a public register of a Member State. Furthermore, no tenderer may submit a tender for a quantity in excess of 500 tonnes. Article 4 1 . Tenders shall be made for an oil of 10 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below : Olive-pomace oil :  below 1 0 ° down to 8 ° acidity : an increase of Lit 350 for each tenth of a degree of acidity below 10 ° ,  below 8 ° : an additional increase of Lit 300 for each tenth of a degree below 8 ° ,  above 10 ° : a reduction of Lit 350 for each tenth of a degree above 10 ° . Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders, AIMA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 6 The minimum selling prices shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the procedure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency 'Azienda di Stato per gli Interventi nel Mercato Agricolo', hereinafter referred to as 'AIMA', shall open an invitation to tender, in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77, for the sale on the Community market of a quantity of approximately 4 000 tonnes of olive-pomace oil . Article 2 The invitation to tender shall be published on 25 May 1989 . (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 128, 11 . 5. 1989, p. 15. 0 OJ No L 331 , 28 . 11 . 1978, p. 13 . (4) OJ No L 348 , 30. 12. 1977, p. 46. O OJ No L 368 , 31 . 12. 1985, p. 20. No L 141 /24 Official Journal of the European Communities 25. 5 . 89 Article 7 The oil shall be sold by AIMA not later than the seventh day of the month following that during which the tenders were submitted. AIMA shall supply the agencies respon ­ sible for storage with a list of the lots remaining unsold. Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Lit 30 000 per 100 kilograms. Article 9 The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be Lit 4 000 per 100 kilograms. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1989. For the Commission Ray MAC SHARRY Member of the Commission